Honorable Thos + A. Wheat
County Attorney
Liberty, Texa6
Dear Sir8                                          opinion     No.   o-28

                Your request    Sor an opinion   in reply to two qFlestlona ba6
beem received    8t this   Qifice,   the rrubstance OS such questions being a8
s011owsr
              1. Would it be a violation  of the Nepotism Lew for one of
youx comaiasionera  to employ a man who 16 married to the aom166iouerst
wite’s #eQond ooualn, end
            2. Would lt be a violation   of such law Sor another of th6
county coMmlssionere to euploy the husband of a first aousln of the Com-
mlrraioner?
                While you do not 60 say in your letter, it            is presumed that
such   employees would be paid out of the county SWde.
              Article 432 of the Penal Code provides that “no oSSlcer OS
this State or any oFficer OS any county, city,   preoinct ets. sh&tl appoint
etc. any person related within the? oecond degree by afSinity  or within
the third degree by conaangulnlty  to the person 80 appointing etc."
               The COIIIIn1266iOflBP'B
                                    wlSe*a seaond coualn,would be related to
him by aff?.nlty  In the thiti degree end the other commle6lone~~6 Slrst
oouein’bl husband would be related to him by afSinlty     in the aeoond degree.
T.T. .R Co, v. Overton, 1 App. C.C. Para. 5         Baker v. NoRimmon (WV.
APP.b     S.W. 742; Ibr Parte West, 60 Cr. W. 8 !i I32 S.W. 339; 2 C.J.379.
              It Sollow   that the Coml68lOneF  16 not prohibited by Article
432 from employing his wife’s   seaond cousin but that the other comml66lone~
is prohibited  from employing the huaband of his first  cousin. Hence,
your Sirst uue6tion   1s given a neistive answer and youx second question
an aSSlrmetlve mmfer.
                                          Your6 very   truly

                                          ATTORNEYQENERALOFTEXAS
ORL-N-WC                                  By a/ Glenn R. Lewis
                                                 A6618tant
APPROVED:
s/ GBRALDc. MANN
AlTORNEfOXNERALOFTGxAS